DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEVANON et al. (US Patent/PGPub. No. 10410224).


Regarding Claim 1, LEVANON et al. teach a computer-implemented method (Col. 12, Ln. 20-26, FIG. 2, i.e. buy module 100 … website … methods) for engaging an audience (Col. 3, Ln. 4-13, FIG. 1, i.e. customers), comprising:
establishing a relationship (Col. 12, Ln. 4-13, FIG. 2, i.e. aspects 222 for categories) between a first product or a first service and a second product or a second service (Col. 13, Ln. 60-63, FIG. 3, i.e. items) for engaging an audience having a first identity (Col. 20, Ln. 14-15, FIG. 8A, i.e. “customer A”);
transferring content (Col. 13, Ln. 60-65, FIG. 3A, i.e. categories)  from a first content source (Col. 13, Ln. 60-65, FIG. 3A, i.e. merchant system) about the first product or the first service and the second product or the second service (i.e. please see above citation(s)) for display (FIG. 3A, i.e. as shown by the figure(s)) by an engagement device (Col. 9, Ln. 16-20, FIG. 1, i.e. online merchant from item catalog 120) in an engagement mode (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. displayed by client 180 as an item page), wherein the content includes social media-related information (Col. 9, Ln. 44-48, FIG. 1 & 13, i.e. comments … information regarding reviewer);
presenting a visual indication (Col. 8, Ln. 58-62, FIG. 1, i.e. browse … an online merchant) on the engagement device (i.e. please see above citation(s)) that additional information (Col. 8, Ln. 58-62, FIG. 1, i.e. offered for sale)  about the first product or the first service and second product or the second service is available (Col. 8, Ln. 58-62, FIG. 1, i.e. for sale);
preparing identification information (Col. 14, Ln. 32-39, FIG. 3B, i.e. item 310A) about the first product or the first service and the second product or the second service (i.e. please see above citation(s)) for transmission to (Col. 8, Ln. 65-68, FIG. 1, i.e. purchased or otherwise obtained) the engagement device in one or more announcements (i.e. please see above citation(s));
enabling retrieval from a second content source (Col. 9, Ln. 52-59, FIG. 1, i.e. community-sourced content 124), by a computing system (Col. 9, Ln. 52-59, FIG. 1, i.e. client interface module 110) of another audience having a second identity (FIG. 8A, i.e. “customer B”) and an application (Col. 10, Ln. 59-61, FIG. 1, i.e. aspects 122) for communicating with (FIG. 1, i.e. as shown by the figure(s)) the second content source, the additional information and details about the first product or the first service and the second product or the second service (i.e. please see above citation(s)), based on the one or more announcements (Col. 8, Ln. 58-62, FIG. 1, i.e. for sale) or the first or second identities (Col. 20, Ln. 14-15, FIG. 8A, i.e. “customer A” or “customer B”); and
enabling information (Col. 12, Ln. 1-9, FIG. 1, i.e. sentiment for an aspect) from audience interaction (Col. 12, Ln. 1-9, FIG. 1, i.e. “I love this blender,”) with the engagement device to be collected and used as an input for machine learning techniques (Col. 12, Ln. 9-13, FIG. 1, i.e. machine learning technique) for generating output helpful for establishing a relationship amongst the first product or first service and other products or other services (Col. 12, Ln. 1-9, FIG. 1, i.e. comments), or amongst the second product or second service and the other products or the other services, for further engagement of the audience having the first identity (i.e. please see above citation(s)).

Regarding Claim 2, LEVANON et al. teach the method of claim 1, wherein the enabling retrieval comprises enabling retrieval (i.e. please see above citation(s)) by a smartphone (Col. 20, Ln. 57-61, FIG. 1, i.e. smartphones) that is the computing system (i.e. please see above citation(s)).

Regarding Claim 3, LEVANON et al. teach the method of claim 1, wherein the transferring comprises transferring for display (i.e. please see above citation(s)) by digital signage (Col. 8, Ln. 5-9, FIG. 1, i.e. digital media) that is the engagement device (i.e. please see above citation(s)).

Regarding Claim 4, LEVANON et al. teach the method of claim 1, wherein the first content source and the second content source (i.e. please see above citation(s)) are the same content source (Col. 9, Ln. 50-56, FIG. 1, i.e. “community-source content 124” is part of “merchant system 10”).

Regarding Claim 5, LEVANON et al. teach a computer-implemented method (Col. 12, Ln. 20-26, FIG. 2, i.e. buy module 100 … website … methods) of user engagement (Col. 3, Ln. 4-13, FIG. 1, i.e. customers), comprising:
storing first data elements (Col. 14, Ln. 32-39, FIG. 3B, i.e. items 310) identified as static or dynamic (Col. 8, Ln. 58-62, FIG. 1, i.e. for sale) and first layout information (Col. 8, Ln. 58-62, FIG. 1, i.e. browse … an online merchant) based on characteristics (Col. 20, Ln. 14-15, FIG. 8A, i.e. “customer A”) of a first user engagement device (Col. 8, Ln. 58-62, FIG. 1, i.e. browse … an online merchant);
creating a first package (Col. 14, Ln. 32-39, FIG. 3B, i.e. item 310A) using the first data elements (Col. 13, Ln. 60-63, FIG. 3A, i.e. categories 300) and/or the first layout information (i.e. please see above citation(s));
assigning the first package to the first user engagement device (i.e. please see above citation(s)) as part of a first engagement (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. displayed by client 180 as an item page);
generating (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. information creating by client 180 as an item page) the first engagement (i.e. please see above citation(s));
presenting (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. displayed by client 180 as an item page) the first engagement on the first user engagement device according to the first layout information for the first user engagement device that is part of the first package (i.e. please see above citation(s));
collecting properties and associated activity data (Col. 8, Ln. 58-62, FIG. 1, i.e. for sale) related to the first engagement based on activity or input to (Col. 8, Ln. 58-62, FIG. 1, i.e. browse … an online merchant) the first user engagement device (i.e. please see above citation(s));
using machine learning techniques (Col. 12, Ln. 9-13, FIG. 1, i.e. machine learning technique) to prepare metrics (Col. 12, Ln. 1-9, FIG. 1, i.e. reasons to buy) from the activity data or the input to determine efficacy of the first engagement (i.e. please see above citation(s));
creating a second package (FIG. 3B, i.e. item 310B) based on the metrics using second data elements and/or second layout information (Col. 14, Ln. 21-30, FIG. 3B, i.e. aspects 322) based on characteristics (Col. 12, Ln. 1-9, FIG. 1, i.e. reasons to buy) of the first user engagement device (i.e. please see above citation(s)), wherein all of or a portion of the second data elements may be the same as or different from the first data elements, and all of or a portion of the second layout information may be the same as or different from the first layout information (Col. 14, Ln. 21-30, FIG. 3B, i.e. different items 310 same or different aspects 322 as shown figure(s));
assigning the second package to a second user engagement device (FIG. 8A, i.e. “customer B”; Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. “displayed by client 180 as an item page” of “customer B”) as part of a second engagement (FIG. 8A, i.e. “customer B”; Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. customer B’s display);
generating (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. information creating “by client 180 as an item page” of “customer B”) the second engagement (i.e. please see above citation(s)); and
presenting (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. displayed by client 180 as an item page of “customer B”)  the second engagement on the second user engagement device (i.e. please note that “customer B” would have his/her displaying of items and aspects similar to “customer A” ).

Regarding Claim 6, LEVANON et al. teach the method of claim 5, wherein the first user engagement device and the second user engagement device are the same (Col. 9, Ln. 21-24, FIG. 1 & 8A, i.e. displayed by client 180 as an item page of “customer B” ; please note that “customer B” would have his/her displaying of items and aspects similar to “customer A”).

Regarding Claim 7, LEVANON et al. teach the method of claim 5, wherein the generating the first engagement (i.e. please see above citation(s)) comprises:
updating the first data elements (i.e. please see above citation(s)) identified as dynamic (Col. 11, Ln. 35-38, FIG. 1, i.e. dynamically extracted) with new data elements (Col. 11, Ln. 35-38, FIG. 1, i.e. aspects for the categories) identified as dynamic (Col. 11, Ln. 35-38, FIG. 1, i.e. dynamically extracted); and
rendering the first package for the first user engagement device with the first data elements identified as static (Col. 10, Ln. 59-61, FIG. 1, i.e. aspects for the categories may be stored as aspects 122) and with the new data elements identified as dynamic (Col. 11, Ln. 35-38, FIG. 1, i.e. dynamically extracted) according to the first layout information of the first user engagement device for generating the first engagement (i.e. please note that new aspects and comments from customer A would have been extracted and displayed on his/her device).

Regarding Claim 8, LEVANON et al. teach the method of claim 5, wherein the generating second engagement (i.e. please see above citation(s)) comprises:
updating the second data elements identified as being dynamic (Col. 11, Ln. 35-38, FIG. 1, i.e. dynamically extracted) with new data elements (Col. 11, Ln. 35-38, FIG. 1, i.e. aspects for the categories) identified as dynamic (Col. 11, Ln. 35-38, FIG. 1, i.e. dynamically extracted); and
rendering the second package for the second user engagement device with second data elements identified as static (Col. 10, Ln. 59-61, FIG. 1, i.e. aspects for the categories may be stored as aspects 122) and with the new data elements identified as dynamic (Col. 11, Ln. 35-38, FIG. 1, i.e. dynamically extracted) according to the second layout information of the second user engagement device for generating the second engagement (i.e. please note that new aspects and comments from customer B would have been extracted and displayed on his/her device).

3.	Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KUJAT et al. (US Patent/PGPub. No. 10460332).

Regarding Claim 9, KUJAT et al.  teach a computer-implemented method (Col. 4, Ln. 10-13, 48-52, FIG. 1, i.e. computing device 100 … delivery methods) for presenting aggregated information (Col. 4, Ln. 55-60, FIG. 1, i.e. delivery time … location) to engage an audience (Col. 4, Ln. 10-13, FIG. 1, i.e. consumer), comprising:
collecting data elements (Col. 5, Ln. 19-23, FIG. 1, i.e. Merchant … delivery methods) from a plurality of content sources (Col. 6, Ln. 63-68, FIG. 3, i.e. consumers 330 … service provider 310 …merchants 320);
generating a package (Col. 5, Ln. 40-44, FIG. 2, i.e. select a merchant and … an item) from the collected data elements (i.e. please see above citation(s));
predicting changes (Col. 5, Ln. 19-23, FIG. 1, i.e. predicted delivery time) to the collected data elements using a first set of machine learning techniques (Col. 7, Ln. 65-67, FIG. 3, i.e. machine learning);
accounting (Col. 16, Ln. 42-43, FIG. 6, i.e. past performances) for the predicted changes and grouping (Col. 17, Ln. 7-8, FIG. 6, i.e. grouped) the collected data elements using a second set of machine learning techniques (Col. 17, Ln. 1-3, FIG. 6, i.e. machine learning) to propose changes to the package or to plan a new package (Col. 2, Ln. 35-40, FIG. 1, i.e. select Carl over Tony);
assigning the changed package or the new package (Col. 2, Ln. 35-40, FIG. 1, i.e. select Carl) to one or more display devices (Col. 2, Ln. 35-40, FIG. 1, i.e. web page); and
rendering the changed package or the new package on the one or more display devices (Col. 2, Ln. 35-40, FIG. 1, i.e. displaying “web page” selecting “Carl”).

Regarding Claim 10, KUJAT et al.  teach the method of claim 9, wherein the data elements comprise audience preference, predefined messages, social media, inventory level, or supply chain information (Col. 5, Ln. 19-23, FIG. 1, i.e. Merchant … delivery methods).

Regarding Claim 11, KUJAT et al.  teach the method of claim 9, wherein the rendering the changed package or the new package comprises rendering multimedia elements (Col. 4, Ln. 10-13, 48-52, FIG. 1, i.e. item … merchants … delivery methods … cost … predicted delivery …) for display on the one or more display devices (Col. 4, Ln. 26-28, FIG. 1, i.e. user interface 102).

 12, KUJAT et al.  teach the method of claim 9, wherein the changed package or the new package comprise information about data for display Col. 2, Ln. 35-40, FIG. 1, i.e. displaying “web page” selecting “Carl”) on the one or more display devices (i.e. please see above citation(s)).

Regarding Claim 13, KUJAT et al.  teach the method of claim 9, wherein the changed package or the new package comprise information about the origin of data (Col. 4, Ln. 46-47, FIG. 1, i.e.  merchant-related) and design information (Col. 5, Ln. 19-20, FIG. 1, i.e.  merchants of a camera) that indicates where the data is to be placed on the one or more display devices (Col. 4, Ln. 26-28, FIG. 1, i.e. user interface 102).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.